Holman, J.
The notice is insufficient. The objector, who In this case was the plaintiff, has a right to take the shortest time proved, from the 20th to the 28th, and one of those days should be excluded in the computation, leaving but seven days’ notice, which, from the known distance between the two places, is clearly insufficient. The depositions should have been rejected. The Circuit Court instructed the jury, that if the charge of hog-stealing, set forth in the declaration, was made with reference to a larceny committedin the state of Ohio, the action would not lie. We take the law to he otherwise. To charge' a man with having committed a crime in a sister state, is as injurious to his reputation, and may subject him to the same pains and penalties, as if he were charged with having committed the crime in this state (1).
Kinney and Judah, for the appellant.
Dewey, for the appellee.
Per Curiam.
The judgment is reversed, and the verdict Set aside, with costs. Cause remanded, &c.

 Acc. Van Ankin v. Westfall, 14 Johns. R. 233. — Haight v. Morris, 2 Hals. 289. — Shipp v. M’Craw, 2 Murph. 463. Words spoken in another state, if actionable at common law, will support an action here. Aliter, if not actionable at common law, nor shown to be so by statute in the state where spoken, though actionable here by statute. Stout v. Wood, ante, p. 71.